Harvey, J.
(dissenting). I respectfully dissent. In my view, Supreme Court’s order dismissing the third-party complaint should be affirmed. There is nothing contained in the motion papers before the court that would indicate that third-party defendants had any knowledge of a problem with the subject steps, much less any proof that they attempted to conceal a *980difficulty. As revealed by the depositions of defendant and her son, third-party defendants showed them the property prior to its purchase and did not try to steer them away from viewing the stairs in question or restrict their inspection of the home in any way. If the problem with the steps was as obvious as defendant indicates, then there is no reason why she should not have seen it for herself on one of the two presale inspections (see, Govel v Lio, 120 AD2d 840, 841). Significantly, title and control of the premises passed to defendant in March 1986 and plaintiffs injury occurred over two months later. Such an extended period of time gave defendant plenty of opportunity to exercise any duty she might have had to repair the steps, block them off or warn visitors of any potential dangers. There is undisputed proof that defendant had other needed repairs to the property performed in the two months prior to the accident.
In the absence of factual questions, I believe that summary judgment in favor of third-party defendants was appropriate.
Ordered that the order is reversed, on the law, with costs, and motion denied.